SHIVERS, Judge.
This appeal is from an Order of the Judge of Industrial Claims finding that claimant suffered a compensable back injury on July 26, 1976; that claimant reached maximum medical improvement on April 18, 1978; and that claimant was temporarily and totally disabled between July 26, 1976, and December 13, 1976, and again between January 24, 1977, and April 17, 1978. Appellants argue that the findings as to the maximum medical improvement date and as to the period of temporary total disability are not supported by competent, substantial evidence. We agree and reverse.
*300The only active treatment received by claimant after February 11, 1977, was for a condition unrelated to the accident. On June 2, 1977, claimant was examined by a Dr. Ortiz who was of the opinion that claimant had reached maximum medical improvement and was left with a 15% permanent partial impairment of the body. On April 18,1978, claimant was re-examined by Dr. Ortiz who repeated the opinions expressed following the examination of June-2, 1977. Between June 2, 1977, and April 18, 1978, claimant was re-examined by two doctors who had previously examined claimant. Neither doctor offered claimant treatment. The record does not support the findings that claimant reached maximum medical improvement on April 17, 1978, and that claimant was temporarily and totally disabled between June 2,1977, and April 17, 1978. We hold that claimant reached maximum medical improvement on June 2, 1977; that permanent partial benefits are to begin on that date, and that the award ■ of temporary total benefits for the period after June 2, 1977, is reversed.
The order is reversed and remanded for proceedings consistent herewith.
ERVIN and SHAW, JJ., concur.